Appeal from an order denying a motion of defendants for judgment on the pleadings under rule 112 of the Rules of Civil Practice. Order affirmed, with $10 costs and disbursements. The first cause of action refers to completed transactions entered into in furtherance of an alleged joint venture, as to which nothing remains to be done except to divide the profits thereof in accordance with the agreement of the parties. Under such circumstances an action at law will lie. (Bigelow v. McMillin, 251 App. Div. 456, 458.) Lewis, P. J., Carswell, Nolan, Sneed and Wenzel, JJ., concur.